Citation Nr: 0531294	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-24 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a back disorder 
secondary to service-connected knee disabilities.

3.  Eligibility for specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from February 1982 to January 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2000 and March 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

(The issues of secondary service connection for a right 
shoulder disorder and a back disorder are addressed in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran has not been awarded compensation for 
permanent and total disability.

2.  The veteran does not have anatomical loss or loss of use 
of either leg due to service-connected disability and he does 
not have service-connected residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

3.  The veteran is not blind in either eye due to service-
connected disability.

4.  The veteran does not have anatomical loss or loss of use 
of either upper extremity or hand due to service-connected 
disability.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant have 
not been met.  38 U.S.C.A. § 2101(a)(2)(C) (West Supp. 2005) 
(formerly 38 U.S.C.A. § 2101(a)(3)(A) (West 2002)); 38 C.F.R. 
§ 3.809, 3.809a (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (5) the 
loss, or loss of use, of both upper extremities such as to 
preclude use of the arms at or above the elbows.  38 U.S.C.A. 
§ 2101(a)(2).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing and has not 
previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled 
to compensation for permanent and total disability which (1) 
is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b)(2).

In this case, the appellant's principal contention is that he 
is eligible for specially adapted housing because he has 
difficulty climbing the stairs inside his house, as well as 
the steps leading into his house.

The appellant is in receipt of disability compensation for 
each knee.  He is currently rated as 20 percent disabled for 
each knee, for a total of 40 percent, effective from June 
1997.  Review of the medical evidence of record reveals that 
the appellant has not had any part of either lower or upper 
extremity amputated and therefore he has not suffered 
anatomical loss of either lower or upper extremity.

Therefore, the question in this case focuses on whether the 
appellant has loss of use or service connected residuals of 
organic disease or injury which so affect his functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  Review of 
the evidence of record reveals that the appellant sought 
medical treatment at a VA facility in May 2003, for 
complaints of severe pain in both shoulders, both hips and 
his back.  He reported that he was working and that he was 
unable to kneel or squat.  A July 2003 note indicates that 
the appellant was traveling for union work and that he was 
running lots of different equipment, such as a bulldozer.  In 
August 2003, he complained of an inability to perform 
optimally at work.  Although the appellant has received 
Donjoy ligamentous instability braces for each knee through 
VA, there is no clinical evidence of record that demonstrates 
the appellant is unable to walk under his own power or that 
he is unable to balance himself.  In fact, in the summer of 
2003, the appellant received physical therapy treatment for 
his right shoulder, but not for his knees.

Accordingly, the Board finds that the evidence shows that the 
appellant does not have loss of use of extremities such as to 
preclude locomotion as defined by regulation.  Additionally, 
there are no residuals of organic disease or injury that 
affect his functions of balance or propulsion so as to 
preclude his locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  As such, he is not eligible for a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a)(2)(C) 
(West Supp. 2005) (formerly 38 U.S.C.A. § 2101(a)(3)(A) (West 
2002).  

The evidence of record does not show that the appellant is 
eligible for a certificate of eligibility for assistance in 
acquiring specially adapted housing under any provision of 
either the old or the new version of 38 U.S.C.A. § 2101(a).  
Therefore, the preponderance of the evidence is against the 
veteran's claim for eligibility for assistance in acquiring 
specially adapted housing.

Further, the appellant does not contend, nor does the 
evidence show, that he is blind in both eyes with 5/200 
visual acuity or less or that he has suffered the anatomical 
loss or loss of use of either hand or upper extremity.  For 
these reasons, the preponderance of the evidence is also 
against the appellant's claim for eligibility for assistance 
in acquiring a special home adaptation grant.

The findings needed for eligibility for assistance in 
acquiring specially adapted housing and for assistance in 
acquiring a special home adaptation grant are not 
demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against the claim for these 
benefits, the benefit-of-the-doubt doctrine is inapplicable.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

(The Board recognizes that the veteran is pursuing claims of 
service connection for additional disability, which are the 
subject of the remand below.  While it might be argued that 
any additional award of service connection could affect his 
claim for eligibility for acquiring a specially adapted home 
or special home adaptation grant, the Board has analyzed all 
criteria for an eligibility certificate in light of the 
entire record, as noted above, including his capabilities 
with respect to his upper extremities.  Even then, he does 
not meet the criteria for an eligibility certificate.  See 
the analysis above.  Consequently, the Board has proceeded 
with adjudication of this issue despite the need to further 
develop the service connection claims.)

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claim by means of a 
letter sent to the appellant by the RO in June 2003, as well 
as the discussion in the Statement of the Case (SOC).  These 
documents informed the appellant of what the evidence had to 
show to establish entitlement, what evidence was still needed 
from him and what VA's duty to assist was in obtaining 
evidence for his claim for specially adapted housing aid.  
The appellant was notified of the information necessary to 
substantiate his claim.  He was also told that he needed to 
ensure that all pertinent evidence was submitted.  The RO 
also sent the appellant the text of 38 C.F.R. § 3.159 in the 
March 2004 SOC.  Therefore, VA has no outstanding duty to 
inform.  

Even if all the notifications required by the VCAA were not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
treatment records were obtained and associated with the 
claims file.  The appellant did not provide any information 
to VA concerning relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Therefore, the Board finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107 (West 2002 & Supp 2005).


ORDER

Eligibility for specially adapted housing or for a special 
home adaptation grant has not been established; the appeal of 
this issue is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary on the secondary service connection 
claims.  Accordingly, further appellate consideration will be 
deferred and this case is remanded for action as described 
below.

The appellant contends that his service-connected knee 
disabilities have affected his ability to lift objects and 
his ability to move such that he has placed strain on his 
right shoulder and low back.  He asserts that the strain has 
in turn resulted in chronic disability.  

Review of the evidence submitted has identified the existence 
of pertinent medical treatment records.  The appellant's VA 
treatment records dated in 2003 contain the information that 
the appellant is treated by a private local medical doctor, 
but these records are not in evidence.  The appellant has 
stated that he was treated at the UCLA Medical Center 
emergency room after he injured his right shoulder, but these 
records are not included in the claims file.  In addition, 
the appellant has made repeated reference to medical records 
from his union doctor, but the RO did not take any steps to 
obtain these private medical treatment records.  The 
appellant has also stated that he has received numerous 
safety reprimands for improper lifting, but the RO never 
asked for the appellant to submit copies of these documents.  
The Board also notes that the appellant has stated that his 
claimed injuries occurred while he was in a VA Vocational 
Rehabilitation program and that they were documented there, 
but no VA Vocational Rehabilitation records are currently in 
evidence.  No VA treatment record dated after 2003, including 
the radiographic and imaging reports regarding the right 
shoulder, is in evidence.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The Board notes that, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), VA must obtain these outstanding VA records, 
which may well contain significant medical findings and 
conclusions relative to the veteran's claims for secondary 
service connection.  See 38 U.S.C.A. § 5103A(b-c) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2004).  On 
remand, the RO must take all appropriate measures to identify 
and obtain all relevant treatment records for the appellant's 
right shoulder and back disorders dating from 1990 to the 
present.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2004).  In particular, 
the RO should notify the appellant of the 
information and evidence yet needed to 
substantiate his secondary service 
connections claims and of what part of 
such evidence he should obtain and what 
part the RO will yet attempt to obtain on 
his behalf.  The veteran should also be 
told to submit any pertinent evidence in 
his possession that has not been 
previously submitted.

2.  All VA records relating to treatment 
of the appellant beginning in January 
2004 should be identified and obtained.  
In addition, radiographic and imaging 
test records from VA facilities dated 
from 2000 to the present should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for any shoulder or spine condition 
since 1990.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured, in particular all the records 
from the UCLA Medical Center emergency 
room, from any union health care 
practitioner and from his private medical 
doctor noted in recent VA medical 
records.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  The RO should obtain the appellant's 
VA Vocational Rehabilitation records (or 
legible copies thereof) and associate 
them with the claims file.

5.  The RO, with assistance from the 
appellant as needed, should obtain 
employer records documenting his write-
ups for violations of OSHA safety rules 
mentioned in April 2004 VA Form 9.

6.  After completing the development 
sought above, the veteran should be 
scheduled for an orthopedic examination.  
The examiner should review the claims 
file, examine the veteran, and provide an 
opinion as to the medical probabilities 
that any right shoulder or back 
disability has been caused or made worse 
by the veteran's service-connected knee 
disabilities.  All opinions should be 
explained in detail.

7.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issues remaining on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).  

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issues on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


